Day, Cb. J.
i.TAxsAia¡:aagross. I. It is claimed that tbe tax list shows tbe assessment in parcels of forty acres, while tbe entire one hundred and sixty acres is advertised in gross, JNo copies oi the advertisement or tax list are contained in tbe record, and we have no evidence in respect to them. But if tbe fact were as stated, it constitutes no defect in tbe proceedings. Tbe sale was made under tbe provisions of chapter 24, extra session eighth General Assembly, wbicb makes it tbe duty of tbe treasurer, in giving notice of tbe sale of lands in cases where tbe owner is unknown, to embrace tbe largest quantity practicable in each description of such lands. It is not claimed that these lands were assessed to a known owner.
g_certificate of sales. II. On tbe 20th day of October, 1865, O. H. Holbrook, treasurer of Monona county, executed to defendant David B. Oliver, a treasurer’s deed for tbe land in controversy, showing a sale of tbe same in gross. On tbe 8th day of November, 1866, J. E. Selleck, treasurer of Monona county, executed to defendant separate deeds for tbe undivided half of each forty acre tract in said one hundred and sixty acres. It is claimed that tbe records show that tbe sale was made in gross, and *514not as recited in the last deeds. The certificate of sale is in accordance with the first deed, bnt the register of sales shows a separate sale of each forty acre tract.
The certificate of sale is no more conclusive that the sale was made in gross than is the first deed, and, when it differs from the record of sale, it must yield to such record. McCready v. Sexton & Son, 29 Iowa, 356. The record, taken together, does not show that the sale was made otherwise than as recited in the last deeds.
3.-erasure. III. It is claimed, however, that the register of sales has been fraudulently altered, to correspond with the last deeds. All the evidence we have of this is, that in ‘ the column for the designation of the number of acres opposite the north-east J, south-east J, the figures 160 appear to have been first written, and afterward changed to 40. But the separate amount due upon each forty is carried out opposite to each one, and the only inference which can be drawn from the record itself is, that the figures 160 were written by mistake, and changed at the time to 40. This must have been the case, unless other changes were made in the register of sales, and of this there is no proof. The tax deed is prima facie evidence of the regularity of all prior proceedings. McCready v. Sexton & Son, supra.
The record does not disclose any error in the rulings of the court below.
Affirmed.